Title: To Thomas Jefferson from Moses Robinson, 3 March 1801
From: Robinson, Moses
To: Jefferson, Thomas



Dear Sir,
Bennington March 3d 1801

Permit me to Express the feelings of My heart in Congratulating you on your Election to the important office of President of the  United States be assured Sir that it gives me (and I trust every true Republican) great Joy and Satisfaction not merely on your account but a more important one the happiness of the people over whom you may have the Honor to Preside. I have no doubt they ever had their Eye on your Self as the Successor of Washington, in that they faild—to Say no more, the late Administration gave them Greater Evidence of the importance of Placing one in the Executive branch of Government whom they were Perswaided Possessed the Same Sentiments that Generally prevaild in 1776 as Containd in the declaration of Independence who believe that a Republican form of Government is best Calculated to promote the happiness of man kind—to Such a person and to Such only Should the people of the United States Commit the Administration of the Government, as the Safe Guardian of their Constitutional Rights and privaledges—I hope however that the time may arive when the Safty of our Civil and Religious Rights will not so much depend on the disposition of the person administring the Executive branch of Government, as at present it does—Should the people Continue to See the importance of improving the Right of Elections I trust the Federal Ligislature would not betray their trust and Give up their own and the peoples Rights at the pleasure of the Executive——
This State have ever Since the X Y and Z business, been deceivd Especially the Eastern part of it adjacent to the State of New hampshire and Massachusetts, they begin to have their Eyes opend. but at the last session of the Legislature there was but a mere majority I believe it will not Continue long in the Same Sentiments as in other parts of the union So in this State every Republican were Represented as Enemies to their Country and friends to France and many honest men truly beleiv’d it to be the Case—it has in a measure Subsided—and the Republicans appear to be gaining Ground at least they are bolder and the Federalist appear more down—Tomorrow is a day to be Celebrated by the Republicans in this town for the Victory obtaind in the late Election of President & Vice president. it is Esteemd by the most Sober men of the Republicans in this place as an auspicious Event in the Course of divine Providence which ought to be duly notic’d—
I perceive by the papers that the French have obtain’d a Signal Victory over the Austrians in a General action which you have before this doubtless Seen it is Grevious to think of the Great Carnage and Sheding of human blood in Europe but there will doubtless Come good from this partial Evil I Rejoice to See the Republican Interest prevail in any Place or Country but more Especially in our native land——

That you may Sir be Guided by the Spirit of unerring wisdom to Execute the important trust Reposd in you by the people of the united States is the hearty desire of your most Obedient Servant

Moses Robinson

